DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the claims as filed on December 14, 2021, claim 7 appears to have been inadvertently omitted. However, given the fact that the subject matter of claim 7 has been properly incorporated into claim 1 via amendment, Examiner deems that claim 7 has been canceled along with claims 3 and 8.
Allowable Subject Matter
Claims 1, 2, 4-6, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Ramlaoui et al. (US 2011/0127367 A1) discloses a propulsive assembly of an aircraft (abstract) comprising: a nacelle (20), a pylon (50; fig. 1), and a junction fairing (100) having an aerodynamic surface ensuring a continuity between the nacelle and the pylon (fig. 11), wherein the junction fairing comprises: a fixed frame (130), linked to at least one of the nacelle or the pylon by a link system (150, 152; 170) configured to absorb deformations or misalignments between the nacelle and the pylon in operation (para. [0024]), which has an outer wall (137) comprising an opening (fig. 5), a cowl (19) that is mobile between a closed position in which the cowl blocks the opening (fig. 11) and an open position in which the cowl at least partially frees the opening (fig. 10), which has a panel (fig. 11), the outer wall of 
Furthermore, Klamka et al. (US 6,220,546 B1) teaches wherein the junction fairing comprises at least one articulation (left arms 56, 58; fig. 8) linking the cowl (left cowl 42; fig. 8) and the fixed frame (inlet assembly 36; fig. 8), wherein the junction fairing comprises a centering system (male portion 65, female portion 66; fig. 4) configured to immobilize the cowl according to a direction of flow of an air stream flowing over the aerodynamic surface of the junction fairing in operation (col. 5, lines 3-7).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the centering system comprises at least one centering piece comprising a pin integral to the cowl and a recess integral to the fixed frame, the pin and the recess being configured to occupy an engaged state when the cowl is in the closed position, in which the pin is positioned in the recess, and a disengaged state in which the pin is positioned outside the recess, the pin having a first dimension taken according to the direction of flow that is substantially identical to a second dimension of the recess that is also taken according to the direction of flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.